          Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 1 of 23



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF FLORIDA
                                 TALLAHASSEE DIVISION

    GEORGE HORN,

           Plaintiff,

    vs.
                                                          Case No.: 4:19-cv-00127-RH-CAS
    CENTURION OF FLORIDA LLC, et al.,

           Defendants.


      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS CENTURION OF
                 FLORIDA, LLC, AND DR. ALEXIS FIGUEROA1


          Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa (collectively,

“Defendants”) file their Answer and Affirmative Defenses to Plaintiff George Horn’s (“Plaintiff”)

Complaint, and in support thereof, state the following:

                                             ANSWER

          Without waiving any of the defenses asserted herein, Defendants answer the Complaint’s

allegations, paragraph by paragraph, as follows:

                                            Introduction

          In response to Plaintiff’s unnumbered “Introduction”, Defendants deny all allegations.




1
  On July 2, 2019, the undersigned counsel filed an unopposed motion for extension of time to
respond to the Complaint (Doc. 18). That motion has not yet been ruled on. Defendants Centurion
of Florida, LLC and Dr. Alexis Figueroa therefore file this Answer and Affirmative Defenses out
of an abundance of caution and in accordance with the Court’s prior order setting a July 5, 2019,
response deadline (Doc. 12). Defendants reserve the right to file an additional or amended
responsive pleading at a later time.
       Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 2 of 23



                                    Jurisdiction and Parties

       1.      The allegations in Paragraph 1 state conclusions of law to which no response is

required. To the extent a response is required, Defendants deny this Court has jurisdiction over

this matter.

       2.      The allegations in Paragraph 2 state conclusions of law to which no response is

required. To the extent a response is required, Defendants deny this Court has jurisdiction over

this matter.

       3.      The allegations in Paragraph 3 do not require a response. To the extent a response

is required, Defendants deny Paragraph 3.

       4.      The allegations in Paragraph 4 do not require a response. To the extent a response

is required, Defendants deny Paragraph 4.

       5.      Upon information and belief, Defendants admit that this Court appears to be a

proper venue, but reserve the right to contest venue should discovery reveal otherwise.

       6.      Defendants deny the allegations in Paragraph 6 of the Complaint.

       7.      Defendants lack sufficient information to admit or deny the allegations in Paragraph

7 of the Complaint, and therefore deny same.

       8.      Defendants lack sufficient information to admit or deny the allegations in Paragraph

8 of the Complaint, and therefore deny same.

       9.      Defendants admit the allegations of Paragraph 9 of the Complaint.

       10.     Defendants deny the allegations in Paragraph 10 of the Complaint.

                                FLORIDA PRISON DEATHS

       11.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

11 of the Complaint, and therefore deny same.



                                                2
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 3 of 23



       12.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

12 of the Complaint, and therefore deny same.

       13.     Defendants deny the allegations in Paragraph 13 of the Complaint.

       14.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

14 of the Complaint, and therefore deny same.

       15.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

15 of the Complaint, and therefore deny same.

       16.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

16 of the Complaint, and therefore deny same.

       17.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

17 of the Complaint, and therefore deny same.

                      Treatment and Accommodation for Hip Condition

       18.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

18 of the Complaint, and therefore deny same.

       19.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

19 of the Complaint, and therefore deny same.

       20.     Defendants deny the allegations in Paragraph 20 of the Complaint, to the extent this

Paragraph could be construed as alleging that Defendants retaliated against Plaintiff.

       21.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

21 of the Complaint, and therefore deny same.

       22.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

22 of the Complaint, and therefore deny same.

       23.     Defendants lack sufficient information to admit or deny the allegations in Paragraph



                                                3
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 4 of 23



23 of the Complaint, and therefore deny same.

       24.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

24 of the Complaint, and therefore deny same.

       25.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

25 of the Complaint, and therefore deny same.

       26.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

26 of the Complaint, and therefore deny same.

       27.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

27 of the Complaint, and therefore deny same.

       28.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

28 of the Complaint, and therefore deny same.

       29.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

29 of the Complaint, and therefore deny same.

       30.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

30 of the Complaint, and therefore deny same.

       31.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

31 of the Complaint, and therefore deny same.

       32.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

32 of the Complaint, and therefore deny same.

       33.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

33 of the Complaint, and therefore deny same.

       34.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

34 of the Complaint, and therefore deny same.



                                                4
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 5 of 23



       35.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

35 of the Complaint, and therefore deny same.

       36.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

36 of the Complaint, and therefore deny same.

       37.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

37 of the Complaint, and therefore deny same.

       38.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

38 of the Complaint, and therefore deny same.

       39.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

39 of the Complaint, and therefore deny same.

       40.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

40 of the Complaint, and therefore deny same.

       41.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

41 of the Complaint, and therefore deny same.

       42.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

42 of the Complaint, and therefore deny same.

       43.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

43 of the Complaint, and therefore deny same.

       44.     Defendants lack sufficient information to admit or deny the allegations in Paragraph

44 of the Complaint, and therefore deny same.

       45.     Defendants deny any allegation that Plaintiff received “poor care.” Defendants lack

sufficient information to admit or deny the remaining allegations in Paragraph 45 of the Complaint,

and therefore deny same.



                                                5
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 6 of 23



       46.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

46 of the Complaint, and therefore deny same.

       47.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

47 of the Complaint, and therefore deny same.

       48.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

48 of the Complaint, and therefore deny same.

       49.    Defendants deny the allegations in Paragraph 49 of the Complaint.

       50.    Defendants deny any allegation that Plaintiff did not receive proper care.

Defendants lack sufficient information to admit or deny the remaining allegations in Paragraph 50

of the Complaint, and therefore deny same.

       51.    Defendants deny any allegation that Plaintiff did not receive timely treatment.

Defendants lack sufficient information to admit or deny the remaining allegations in Paragraph 51

of the Complaint, and therefore deny same.

       52.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

52 of the Complaint, and therefore deny same.

       53.    Defendants deny any allegation that Defendant Centurion abandoned Plaintiff’s

treatment. Defendants lack sufficient information to admit or deny the remaining allegations in

Paragraph 53 of the Complaint, and therefore deny same.

       54.    Defendants deny the allegations in Paragraph 54 of the Complaint.

       55.    Defendants deny the allegations in Paragraph 55 of the Complaint as to Defendant

Centurion.

       56.    Defendants deny the allegations in Paragraph 56 of the Complaint as to Defendant

Centurion.



                                                6
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 7 of 23



       57.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

57 of the Complaint, and therefore deny same.

       58.    Defendants deny the allegations in Paragraph 58 of the Complaint.

       59.    Defendants deny the allegations in Paragraph 59 of the Complaint.

       60.    Defendants deny the allegations in Paragraph 60 of the Complaint.

       61.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

61 of the Complaint, and therefore deny same.

       62.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

62 of the Complaint, and therefore deny same.

       63.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

63 of the Complaint, and therefore deny same.

                          Treatment and Accommodation for Pain

       64.    Defendants deny the allegations in Paragraph 64 of the Complaint.

       65.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

65 of the Complaint, and therefore deny same.

       66.    Defendants deny the allegations in Paragraph 66 of the Complaint.

       67.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

67 of the Complaint, and therefore deny same.

       68.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

68 of the Complaint, and therefore deny same.

       69.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

69 of the Complaint, and therefore deny same.




                                                7
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 8 of 23



                 Treatment and Accommodation for Hepatitis C Infection

       70.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

70 of the Complaint, and therefore deny same.

       71.    The allegations in Paragraph 71 do not require a response. To the extent a response

is required, Defendants deny Paragraph 71.

       72.    The allegations in Paragraph 72 do not require a response. To the extent a response

is required, Defendants deny Paragraph 72.

       73.    The allegations in Paragraph 73 do not require a response. To the extent a response

is required, Defendants deny Paragraph 73.

       74.    The allegations in Paragraph 74 do not require a response. To the extent a response

is required, Defendants deny Paragraph 74.

       75.    The allegations in Paragraph 75 do not require a response. To the extent a response

is required, Defendants deny Paragraph 75.

       76.    The allegations in Paragraph 76 do not require a response. To the extent a response

is required, Defendants deny Paragraph 76.

       77.    The allegations in Paragraph 77 do not require a response. To the extent a response

is required, Defendants deny Paragraph 77.

       78.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

78 of the Complaint, and therefore deny same.

       79.    The allegations in Paragraph 79 do not require a response. To the extent a response

is required, Defendants deny Paragraph 79.

       80.    The allegations in Paragraph 80 do not require a response. To the extent a response

is required, Defendants deny Paragraph 80.



                                                8
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 9 of 23



       81.    Defendants deny the allegations in Paragraph 81 of the Complaint as to Defendant

Centurion.

       82.    The allegations in Paragraph 82 do not require a response. To the extent a response

is required, Defendants deny Paragraph 82.

       83.    Defendants deny the allegations in Paragraph 83 of the Complaint.

       84.    Defendants deny the allegations in Paragraph 84 of the Complaint.

       85.    Defendants deny the allegations in Paragraph 85 of the Complaint.

       86.    Defendants deny the allegations in Paragraph 86 of the Complaint.

       87.    The allegations in Paragraph 87 do not require a response. To the extent a response

is required, Defendants deny Paragraph 87.


                        Centurion Custom and Policy to Deny Care

       88.    The allegations in Paragraph 88 do not require a response. To the extent a response

is required, Defendants deny Paragraph 88.

       89.    Defendants deny the allegations in Paragraph 89 of the Complaint.

       90.    Defendants deny the allegations in Paragraph 90 of the Complaint.

       91.    Defendants deny the allegations in Paragraph 91 of the Complaint.

       92.    Defendants deny the allegations in Paragraph 92 of the Complaint.

       93.    Defendants deny the allegations in Paragraph 93 of the Complaint.

       94.    Defendants deny the allegations in Paragraph 94 of the Complaint.

       95.    Defendants deny the allegations in Paragraph 95 of the Complaint.

       96.    Defendants deny the allegations in Paragraph 96 of the Complaint.

       97.    Defendants deny the allegations in Paragraph 97 of the Complaint.

       98.    Defendants deny the allegations in Paragraph 98 of the Complaint.


                                               9
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 10 of 23



       99.     Defendants admit that an order in Hoffer v. Jones was entered, but deny the

allegations in Paragraph 99 of the Complaint, as stated.

       100.    Defendants lack sufficient information to admit or deny the allegations in Paragraph

100 of the Complaint, and therefore deny same.

       101.    Defendants deny the allegations in Paragraph 101 of the Complaint.

                                        Causes of Action

                                                (I)

       102.    The allegations in Paragraph 102 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 102.

       103.    The allegations in Paragraph 103 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 103.

       104.    The allegations in Paragraph 104 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 104.

       105.    The allegations in Paragraph 105 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 105.

       106.    The allegations in Paragraph 106 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 106.

       107.    The allegations in Paragraph 107 of the Complaint are directed at a defendant other



                                                10
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 11 of 23



than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 107.

       108.   The allegations in Paragraph 108 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 108.

       109.   The allegations in Paragraph 109 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 109.

       110.   The allegations in Paragraph 110 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 110.

       111.   The allegations in Paragraph 111 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 111.

       112.   The allegations in Paragraph 112 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 112.

       113.   The allegations in Paragraph 113 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 113.

       114.   The allegations in Paragraph 114 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 114.



                                               11
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 12 of 23



       115.   The allegations in Paragraph 115 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 115.

       116.   The allegations in Paragraph 116 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 116.

       117.   The allegations in Paragraph 117 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 117.

       118.   The allegations in Paragraph 118 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 118.

       119.   The allegations in Paragraph 119 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 119.

       120.   The allegations in Paragraph 120 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 120.

       121.   The allegations in Paragraph 121 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 121.

       122.   The allegations in Paragraph 122 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is



                                               12
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 13 of 23



required. To the extent a response is required, Defendants deny the allegations in Paragraph 122.

       123.   The allegations in Paragraph 123 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 123.

       124.   The allegations in Paragraph 124 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 124.

       125.   The allegations in Paragraph 125 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 125.

       126.   The allegations in Paragraph 126 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 126.

       127.   The allegations in Paragraph 127 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 127.

       128.   The allegations in Paragraph 128 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 128.

                                              (II)

       129.   The allegations in Paragraph 129 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 129.



                                               13
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 14 of 23



       130.   The allegations in Paragraph 130 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 130.

       131.   The allegations in Paragraph 131 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 131.

       132.   The allegations in Paragraph 132 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 132.

       133.   The allegations in Paragraph 133 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 133.

       134.   The allegations in Paragraph 134 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 134.

       135.   The allegations in Paragraph 135 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 135.

       136.   The allegations in Paragraph 136 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 136.

       137.   The allegations in Paragraph 137 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is



                                               14
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 15 of 23



required. To the extent a response is required, Defendants deny the allegations in Paragraph 137.

       138.   The allegations in Paragraph 138 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 138.

       139.   The allegations in Paragraph 139 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 139.

       140.   The allegations in Paragraph 140 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 140.




                                               15
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 16 of 23



       141.   The allegations in Paragraph 141 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 141.

       142.   The allegations in Paragraph 142 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 142.

       143.   The allegations in Paragraph 143 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 143.

       144.   The allegations in Paragraph 144 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 144.

       145.   The allegations in Paragraph 145 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 145.

       146.   The allegations in Paragraph 146 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 146.

       147.   The allegations in Paragraph 147 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 147.

       148.   The allegations in Paragraph 148 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is



                                               16
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 17 of 23



required. To the extent a response is required, Defendants deny the allegations in Paragraph 148.

       149.   The allegations in Paragraph 149 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 149.

       150.   The allegations in Paragraph 150 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 150.

       151.   The allegations in Paragraph 151 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 151.

       152.   The allegations in Paragraph 152 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 152.

       153.   The allegations in Paragraph 153 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 153.

                                              (III)

       154.   Defendants deny the allegations in Paragraph 154 of the Complaint.

       155.   Defendants deny the allegations in Paragraph 155 of the Complaint.

       156.   Defendants deny the allegations in Paragraph 156 of the Complaint.

       157.   Defendants deny the allegations in Paragraph 157 of the Complaint

       158.   Defendants deny the allegations in Paragraph 158 of the Complaint, including all

subparts.



                                               17
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 18 of 23



       159.   Defendants deny the allegations in Paragraph 159 of the Complaint.

       160.   Defendants deny the allegations in Paragraph 160 of the Complaint.

       161.   Defendants deny the allegations in Paragraph 161 of the Complaint.

       162.   Defendants deny the allegations in Paragraph 162 of the Complaint.

       163.   Defendants deny the allegations in Paragraph 163 of the Complaint.

       164.   Defendants deny the allegations in Paragraph 164 of the Complaint, including all

subparts.

       165.   Defendants deny the allegations in Paragraph 165 of the Complaint.

       166.   Defendants deny the allegations in Paragraph 166 of the Complaint.

       167.   Defendants deny the allegations in Paragraph 167 of the Complaint.

       168.   Defendants deny the allegations in Paragraph 168 of the Complaint.

       169.   Defendants deny the allegations in Paragraph 169 of the Complaint.

       170.   Defendants deny the allegations in Paragraph 170 of the Complaint.

                                              (IV)

       171.   The allegations in Paragraph 171 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 171.

       172.   The allegations in Paragraph 172 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 172.

       173.   The allegations in Paragraph 173 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 173.



                                               18
         Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 19 of 23



          174.   The allegations in Paragraph 174 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 174.

          175.   The allegations in Paragraph 175 of the Complaint are directed at a defendant other

than Defendants Centurion of Florida, LLC and Dr. Alexis Figueroa, and therefore no response is

required. To the extent a response is required, Defendants deny the allegations in Paragraph 175.

                                           Prayer for Relief

          Defendants deny Plaintiff’s unnumbered “prayer for relief” paragraph.



                                    AFFIRMATIVE DEFENSES

                                           FIRST DEFENSE

          The Complaint fails to state a claim upon which relief can be granted and should therefore

be dismissed under Federal Rule of Civil Procedure 12(b)(6).

                                        SECOND DEFENSE

          Plaintiff’s Complaint fails to state facts against Defendants which would rise to the level

of a constitutional or statutory deprivation under the laws of the United States, the Constitution of

the United States, the laws of Florida, or the Constitution of Florida.

                                          THIRD DEFENSE

          Defendants specifically assert and invoke all defenses available to them as set forth in Fed.

R. Civ. P. 12(b)(1) through 12(b)(7) for which a good faith legal and/or factual basis exists or may

exist.

                                        FOURTH DEFENSE

          Defendants did not violate Plaintiff’s Constitutional Rights.


                                                   19
        Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 20 of 23



                                         FIFTH DEFENSE

         Plaintiff’s Complaint is barred to the extent Decedent failed to exhaust administrative

remedies pursuant to 42 U.S.C. § 1997e (a).

                                         SIXTH DEFENSE

         Defendants are not responsible for the acts and omissions of any other person.

                                      SEVENTH DEFENSE

         The facts having not been developed, Defendants, to the extent applicable, asserts all

affirmative defenses listed in Rule (8)(c)(1) of the Federal Rules of Civil Procedure, which

includes: accord and satisfaction, arbitration and award, assumption of risk, contributory

negligence, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant,

laches, license, payment, release, res judicata, statute of frauds, statute of limitations, and waiver.

                                       EIGHTH DEFENSE

         The damages allegedly suffered by Plaintiff, if any, were the result of the Plaintiff’s own

acts.

                                        NINTH DEFENSE

         Defendants assert any alleged conduct or omission on its part was not the cause of injury

alleged by Plaintiff.

                                        TENTH DEFENSE

         Plaintiff’s claims against Defendants are barred in whole or in part, because Decedent’s

and Plaintiff’s injuries, if any, were caused by an independent intervening cause(s) which

Defendants did not control, have a right to control, or have any influence over.

                                     ELEVENTH DEFENSE

         Defendants at all times acted in conformity with or exceeded the applicable minimally



                                                  20
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 21 of 23



acceptable standard of care, which would be rendered by a reasonably prudent person under the

same or similar circumstances.

                                      TWELFTH DEFENSE

        Defendants are immune under the federal doctrine of qualified immunity.

                                    THIRTEENTH DEFENSE

        Defendants are immune under Florida State Law.

                                    FOURTEENTH DEFENSE

        Defendants plead all applicable provisions of the Prison Litigation Reform Act as a bar to

Plaintiff’s claims, and as a limitation of liability which is denied.

                                     FIFTEENTH DEFENSE

        Defendants assert that some or all of Plaintiff’s claims are barred by the applicable statute

of limitations.

                                RESERVATION OF DEFENSES

        Defendants reserve the right to affirmatively plead any and all other defenses and

affirmative defenses available to it which may become applicable through discovery and during

the trial of this cause.

                                       GENERAL DENIAL

        To the extent not expressly admitted above, Defendants deny each and every other

allegation in the Complaint which makes a claim against it. Defendants deny any claim or

allegation that it committed any wrongful act or omission, or otherwise committed any wrong

against Plaintiff. Defendants further deny any claim or allegation that they denied Plaintiff needed

medical care or that it acted with deliberate indifference to any serious medical need of Plaintiff.

Defendants also deny that they denied Plaintiff due process or any other right. Defendants further



                                                  21
      Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 22 of 23



deny that the Plaintiff is entitled to any relief whatsoever.




                                                /s/ Mary Ann Couch
                                               Mary Ann Couch
                                               R. Craig Mayfield
                                               Attorneys for Defendants Centurion of Florida, LLC
                                               and Dr. Alexis Figueroa




OF COUNSEL:
R. Craig Mayfield (Fla. Bar No. 0429643)
Mary Ann Couch (Fla. Bar No. 0098917)
Bradley Arant Boult Cummings LLP
100 North Tampa Street, Suite 2200
Tampa, Florida 33602
Tel: (813) 559-5500
Fax: (813) 229-5946
cmayfield@bradley.com
macouch@bradley.com




                                                  22
     Case 4:19-cv-00127-RH-CAS Document 19 Filed 07/05/19 Page 23 of 23




                              CERTIFICATE OF SERVICE
       I hereby certify that on June 5, 2019, I filed the foregoing with the Clerk of the Court
using the CM/ECF system and service will be perfected upon all counsel of record this the 5th
day of June, 2019.




                                                   /s/ Mary Ann Couch




                                              23
